DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claims 2 and 13, the phrase “a tool” should be changed to “the tool”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recite a limitation “tool to effect the change to the surface of the second material and thereby cause a version of the pattern without the at least one color to be disposed on the second material”, which causes ambiguity. The CNC machine can only cut on the material, but can not put any color on the material (excluding laser engraver which “burns” the material into a different color). Therefore, any pattern cut on the material by the CNC machine is colorless, and can be regarded as a version of pattern without color. Based on Applicant’s disclosure in the specification, the intention of claim 11 is construed as to cut the pattern without a colored portion onto the material. For continuing examination purpose, the recited limitation “the pattern comprises at least one color” is construed as “the pattern comprises at least one portion with at least one color”; the recited limitation “version of the pattern without the at least one color to be disposed” is construed as “version of the pattern without the at least one portion with the at least one color to be disposed”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,249,456 B2 (hereinafter as “Pat_456”) in view of CLEMENT (US 2019/0278250 A1, hereinafter as “CLEMENT”).
Table has been created below to compare claim 1 of the instant application and claim 12 of the Pat_456.
Instant application 
Pat_456
1.	A computer-numerically-controlled (CNC) machine comprising: 

at least one camera;

at least one processor;
at least one non-transitory computer-readable medium; and
program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the CNC machine is configured to:

capture, via the at least one camera, an image of a pattern disposed on a first material within an interior portion of the CNC machine;



based on the image, determine a set of machine instructions for controlling a tool of the CNC machine to effect a change to a surface of a second material and thereby cause the pattern to be disposed on the second material; and










execute the set of machine instructions to operate the tool to effect the change to the surface of the second material and thereby cause the pattern to be disposed on the second material.
12. A system, comprising:




at least one data processor; and
at least one memory including instructions which, when executed by the at least one data processor, cause operations comprising:





generating, by a camera having a view of an interior portion of a computer-numerically-controlled machine, an image comprising a pattern corresponding to an intended final appearance of a material, the pattern being disposed at a first location;

generating, based on at least a portion of the image, at least a portion of a set of machine instructions for controlling the computer-numerically-controlled machine to effect, at a second location on the material that is different than the first location, a change corresponding to at least a portion of the pattern, the set of machine instructions being generated without replacing any portion of the pattern with a design that is associated with one or more pre-existing machine instructions, the set of machine instructions being generated based on characteristics of the image comprising at least one of line color, line thickness, or line type; and

executing at least one machine instruction from the set of machine instructions to control the computer-numerically-controlled machine to effect at least a portion of the change, the execution comprising operating, in accordance with the at least one machine instruction, a tool coupled with the computer-numerically-controlled machine, the tool being configured to effect the change on the material.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 12 of Pat_456 teaches all the limitations of claim 1 of the instant application, except that the pattern is disposed on a first material. However, CLEMENT teaches in [0101] that the pattern is disposed on a wood or plastic material, which is different than the material of the workpiece (such as steel or aluminum). It would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the system recited in claim 12 of Pat_456 based on the teaching of CLEMENT, to make the system wherein the pattern is disposed on a first material. One of ordinary skill in the art would have been motivated to do this modification since it can help make use of a template of pattern already existed, as CLEMENT suggests in [0101]. 

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,249,456 B2 (hereinafter as “Pat_456”) in view of CLEMENT (US 2019/0278250 A1, hereinafter as “CLEMENT”).
Table has been created below to compare claim 2 of the instant application and claim 12 of the Pat_456.
Instant application 
Pat_456
1.	A computer-numerically-controlled (CNC) machine comprising: 

at least one camera;

at least one processor;
at least one non-transitory computer-readable medium; and
program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the CNC machine is configured to:

capture, via the at least one camera, an image of a pattern disposed on a first material within an interior portion of the CNC machine;



based on the image, determine a set of machine instructions for controlling a tool of the CNC machine to effect a change to a surface of a second material and thereby cause the pattern to be disposed on the second material; and










execute the set of machine instructions to operate the tool to effect the change to the surface of the second material and thereby cause the pattern to be disposed on the second material.






2.	The CNC machine of claim 1, wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to capture the image of the pattern on the first material comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to capture the image of the pattern disposed at a first location on the first material; and
wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to execute the set of machine instructions to operate the tool of the CNC machine to effect the change to the surface of the second material and thereby cause the pattern to be disposed on the second material comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to cause the pattern to be disposed at a second location on the second material.
12. A system, comprising:




at least one data processor; and
at least one memory including instructions which, when executed by the at least one data processor, cause operations comprising:





generating, by a camera having a view of an interior portion of a computer-numerically-controlled machine, an image comprising a pattern corresponding to an intended final appearance of a material, the pattern being disposed at a first location;

generating, based on at least a portion of the image, at least a portion of a set of machine instructions for controlling the computer-numerically-controlled machine to effect, at a second location on the material that is different than the first location, a change corresponding to at least a portion of the pattern, the set of machine instructions being generated without replacing any portion of the pattern with a design that is associated with one or more pre-existing machine instructions, the set of machine instructions being generated based on characteristics of the image comprising at least one of line color, line thickness, or line type; and

executing at least one machine instruction from the set of machine instructions to control the computer-numerically-controlled machine to effect at least a portion of the change, the execution comprising operating, in accordance with the at least one machine instruction, a tool coupled with the computer-numerically-controlled machine, the tool being configured to effect the change on the material.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 12 of Pat_456 teaches all the limitations of claim 2 of the instant application, except that the pattern is disposed on a first material. However, CLEMENT teaches in [0101] that the pattern is disposed on a wood or plastic material, which is different than the material of the workpiece (such as steel or aluminum). It would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the system recited in claim 12 of Pat_456 based on the teaching of CLEMENT, to make the system wherein the pattern is disposed on a first material. One of ordinary skill in the art would have been motivated to do this modification since it can help make use of a template of pattern already existed, as CLEMENT suggests in [0101]. 

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,249,456 B2 (hereinafter as “Pat_456”) in view of CLEMENT (US 2019/0278250 A1, hereinafter as “CLEMENT”).
Table has been created below to compare claim 6 of the instant application and claim 12 of the Pat_456.
Instant application 
Pat_456
1.	A computer-numerically-controlled (CNC) machine comprising: 

at least one camera;

at least one processor;
at least one non-transitory computer-readable medium; and
program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the CNC machine is configured to:

capture, via the at least one camera, an image of a pattern disposed on a first material within an interior portion of the CNC machine;



based on the image, determine a set of machine instructions for controlling a tool of the CNC machine to effect a change to a surface of a second material and thereby cause the pattern to be disposed on the second material; and










execute the set of machine instructions to operate the tool to effect the change to the surface of the second material and thereby cause the pattern to be disposed on the second material.






6.	The CNC machine of claim 1, wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to determine the set of machine instructions comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to:
generate the set of machine instructions.
12. A system, comprising:




at least one data processor; and
at least one memory including instructions which, when executed by the at least one data processor, cause operations comprising:





generating, by a camera having a view of an interior portion of a computer-numerically-controlled machine, an image comprising a pattern corresponding to an intended final appearance of a material, the pattern being disposed at a first location;

generating, based on at least a portion of the image, at least a portion of a set of machine instructions for controlling the computer-numerically-controlled machine to effect, at a second location on the material that is different than the first location, a change corresponding to at least a portion of the pattern, the set of machine instructions being generated without replacing any portion of the pattern with a design that is associated with one or more pre-existing machine instructions, the set of machine instructions being generated based on characteristics of the image comprising at least one of line color, line thickness, or line type; and

executing at least one machine instruction from the set of machine instructions to control the computer-numerically-controlled machine to effect at least a portion of the change, the execution comprising operating, in accordance with the at least one machine instruction, a tool coupled with the computer-numerically-controlled machine, the tool being configured to effect the change on the material.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 12 of Pat_456 teaches all the limitations of claim 6 of the instant application, except that the pattern is disposed on a first material. However, CLEMENT teaches in [0101] that the pattern is disposed on a wood or plastic material, which is different than the material of the workpiece (such as steel or aluminum). It would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the system recited in claim 12 of Pat_456 based on the teaching of CLEMENT, to make the system wherein the pattern is disposed on a first material. One of ordinary skill in the art would have been motivated to do this modification since it can help make use of a template of pattern already existed, as CLEMENT suggests in [0101]. 

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,249,456 B2 (hereinafter as “Pat_456”) in view of CLEMENT (US 2019/0278250 A1, hereinafter as “CLEMENT”).
Table has been created below to compare claim 9 of the instant application and claim 12 of the Pat_456.
Instant application 
Pat_456
1.	A computer-numerically-controlled (CNC) machine comprising: 

at least one camera;

at least one processor;
at least one non-transitory computer-readable medium; and
program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the CNC machine is configured to:

capture, via the at least one camera, an image of a pattern disposed on a first material within an interior portion of the CNC machine;



based on the image, determine a set of machine instructions for controlling a tool of the CNC machine to effect a change to a surface of a second material and thereby cause the pattern to be disposed on the second material; and










execute the set of machine instructions to operate the tool to effect the change to the surface of the second material and thereby cause the pattern to be disposed on the second material.






9.	The CNC machine of claim 1, wherein the first material and the second material are different materials.
12. A system, comprising:




at least one data processor; and
at least one memory including instructions which, when executed by the at least one data processor, cause operations comprising:





generating, by a camera having a view of an interior portion of a computer-numerically-controlled machine, an image comprising a pattern corresponding to an intended final appearance of a material, the pattern being disposed at a first location;

generating, based on at least a portion of the image, at least a portion of a set of machine instructions for controlling the computer-numerically-controlled machine to effect, at a second location on the material that is different than the first location, a change corresponding to at least a portion of the pattern, the set of machine instructions being generated without replacing any portion of the pattern with a design that is associated with one or more pre-existing machine instructions, the set of machine instructions being generated based on characteristics of the image comprising at least one of line color, line thickness, or line type; and

executing at least one machine instruction from the set of machine instructions to control the computer-numerically-controlled machine to effect at least a portion of the change, the execution comprising operating, in accordance with the at least one machine instruction, a tool coupled with the computer-numerically-controlled machine, the tool being configured to effect the change on the material.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 12 of Pat_456 teaches all the limitations of claim 9 of the instant application, except that the pattern is disposed on a first material which is different than the second material. However, CLEMENT teaches in [0101] that the pattern is disposed on a wood or plastic material, which is different than the material of the workpiece (such as steel or aluminum). It would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the system recited in claim 12 of Pat_456 based on the teaching of CLEMENT, to make the system wherein the pattern is disposed on a first material which is different than the second material. One of ordinary skill in the art would have been motivated to do this modification since it can help make use of a template of pattern already existed, as CLEMENT suggests in [0101]. 

Similarly, claims 12, 13, 15 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,249,456 B2 (hereinafter as “Pat_456”) in view of CLEMENT (US 2019/0278250 A1, hereinafter as “CLEMENT”).

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,249,456 B2 (hereinafter as “Pat_456”) in view of CLEMENT (US 2019/0278250 A1, hereinafter as “CLEMENT”).
Table has been created below to compare claim 20 of the instant application and claim 1 of the Pat_456.
Instant application 
Pat_456
20.	A method carried out by a computer-numerically-controlled (CNC) machine comprising at least one camera, the method comprising:


capturing, via the at least one camera, an image of a pattern disposed on a first material within an interior portion of the CNC machine;



based on the image, determining a set of machine instructions for controlling a tool of the CNC machine to effect a change to a surface of a second material and thereby cause the pattern to be disposed on the second material; and










executing the set of machine instructions to operate the tool of the CNC machine to effect the change to the surface of the second material and thereby cause the pattern to be disposed on the second material.
1. A computer-implemented method, comprising:




generating, by a camera having a view of an interior portion of a computer-numerically-controlled machine, an image comprising a pattern corresponding to an intended final appearance of a material, the pattern being disposed at a first location;

generating, based on at least a portion of the image, at least a portion of a set of machine instructions for controlling the computer-numerically-controlled machine to effect, at a second location on the material that is different than the first location, a change corresponding to at least a portion of the pattern, the set of machine instructions being generated without replacing any portion of the pattern with a design that is associated with one or more pre-existing machine instructions, the set of machine instructions being generated based on characteristics of the image comprising at least one of line color, line thickness, or line type; and

executing at least one machine instruction from the set of machine instructions to control the computer-numerically-controlled machine to effect at least a portion of the change, the execution comprising operating, in accordance with the at least one machine instruction, a tool coupled with the computer-numerically-controlled machine, the tool being configured to effect the change on the material at the second location.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 1 of Pat_456 teaches all the limitations of claim 20 of the instant application, except that the pattern is disposed on a first material. However, CLEMENT teaches in [0101] that the pattern is disposed on a wood or plastic material, which is different than the material of the workpiece (such as steel or aluminum). It would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the system recited in claim 1 of Pat_456 based on the teaching of CLEMENT, to make the system wherein the pattern is disposed on a first material. One of ordinary skill in the art would have been motivated to do this modification since it can help make use of a template of pattern already existed, as CLEMENT suggests in [0101]. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2017/0057008 A1, hereinafter as “LIU”) in view of CLEMENT (US 2019/0278250 A1, hereinafter as “CLEMENT”). 
Regarding claim 1, LIU teaches:
A computer-numerically-controlled (CNC) machine (laser processing system apparatus in FIG. 1) comprising: 
at least one camera (camera 1100 and 1200 shown in FIG. 16 and described in [0146]);
at least one processor (control panel 808 in FIG. 1 and [0156]: “The foregoing method is not just applicable to laser processing systems as it can be implemented on a variety of machines that incorporate a computer-controlled device with at least one axis of motion”. All these teach the system inherently comprises at least one processor, and a non-transitory computer-readable medium to store instructions to conduct the operation steps);
at least one non-transitory computer-readable medium (as recited above); and
program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the CNC machine is configured to:
	determine a set of machine instructions for controlling a tool (laser lens assembly 600 in FIG. 4) of the CNC machine to effect a change to a surface of a second material and thereby cause the pattern to be disposed on the second material ([0155]: “if the user wanted to engrave a square close to the top left edge of an object to minimize wasted material, the user would simply drag the square in the design space so that the square is at the top left edge of the image of the object displayed in the design space. The user can modify, import, or create a design in the design space and have it correspond to the same precise position in the workspace. Consequently, the user can determine exactly where a particular design depicted in the design space will be positioned and engraved onto the actual object in the workspace”. This teaches after the user decides where to engrave a particular design/pattern, the laser processing system determines a set of machine instructions to control its laser head 600 to engrave the surface of the workpiece and thereby cause the design/pattern to be disposed on the workpiece); and
	execute the set of machine instructions to operate the tool to effect the change to the surface of the second material and thereby cause the pattern to be disposed on the second material (as recited above, after the user decides where to engrave a particular design/pattern, the laser processing system executes the set of machine instructions to control its laser head 600 to engrave the surface of the workpiece and thereby cause the design/pattern to be disposed on the workpiece).
LIU teaches all the limitations except to capture, via the at least one camera, an image of a pattern disposed on a first material within an interior portion of the CNC machine; and to determine the machine operations based on the captured image.
However, CLEMENT teaches in an analogous art (in an embodiment recited in [0099]): 
to capture, via the at least one camera, an image of a pattern disposed on a workpiece ([0099]: “the user may directly mark the workpiece with a marking material, e.g. chalk, ink, paint, etc. that is captured by the machine's imaging system and processed to generate the instructions for the machine”. This teaches to capture an image of a pattern drawn on the workpiece, and to determine/generate the operation instructions, based on the captured image, for the machine to cut/engrave the pattern onto the workpiece) within an interior portion of the CNC machine (FIG. 3 and claim 3: “the camera is either: attached to the robot of the machine tool and is employed for both acquiring the images of the region of the work area”. This teaches the capturing is within an interior portion of the CNC machine); 
and to determine the machine operations based on the image (as recited above, the machine operations are determined and executed based on the captured image of the pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU based on the teaching of CLEMENT, to make the CNC machine to further capture, via the at least one camera, an image of a pattern disposed on a workpiece within an interior portion of the CNC machine; and to determine the machine operations based on the captured image. One of ordinary skill in the art would have been motivated to do this modification since the captured image can help to make the pattern on the workpiece, as CLEMENT suggests in [0099]. 
LIU-CLEMENT recited above teach all the limitations except the image of the pattern is disposed on a first material (, which is a different material than the second material of the workpiece). 
However, CLEMENT further teaches in another embodiment (as recited in [0101]) that:
an image of a pattern disposed on a first material ([0101]: “a template of the piece-part to be cut may exist, e.g. …, from a template provided, etc. For example, a wooden or plastic template may have been formed by a customer at a worksite. Accordingly, its image may be captured upon the work-piece or discretely, processed, and then the pattern employed upon the CNC machine”. This teaches to capture an image of a pattern disposed on a first material (such as wood or plastic), which is different than the material of the workpiece (such as steel or aluminum as described in [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LIU-CLEMENT based on the teaching of CLEMENT in the embodiment recited in [0101], to make the CNC machine to further capture an image of a pattern disposed on a first material. One of ordinary skill in the art would have been motivated to do this modification since it can help make use of a template of pattern already existed, as CLEMENT suggests in [0101]. 

Regarding claim 2, LIU-CLEMENT teach all the limitations of claim 1.
LIU-CLEMENT also teaches:
the program instructions that are executable by the at least one processor such that the CNC machine is configured to capture the image of the pattern on the first material comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to capture the image of the pattern disposed at a first location (as recited in the rejection of claim 1, LIU-CLEMENT teach to capture the image of the pattern disposed on the first material, wherein the pattern is inherently disposed at a location, i.e., a first location) on the first material; 
LIU further teaches:
wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to execute the set of machine instructions to operate the tool of the CNC machine to effect the change to the surface of the second material and thereby cause the pattern to be disposed on the second material comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to cause the pattern to be disposed at a second location ([0155]: “if the user wanted to engrave a square close to the top left edge of an object to minimize wasted material, the user would simply drag the square in the design space so that the square is at the top left edge of the image of the object displayed in the design space. …. Consequently, the user can determine exactly where a particular design depicted in the design space will be positioned and engraved onto the actual object in the workspace”. This teaches to drag the design/pattern to the top left edge of the workpiece, therefore design/pattern is disposed at a different/second location on the workpiece) on the second material.

Regarding claim 3, LIU-CLEMENT teach all the limitations of claim 1.
LIU further teaches:
the pattern comprises a line drawing ([0155]: “For example, if the user wanted to engrave a square close to the top left edge of an object to minimize wasted material…”. This teaches the pattern is a square comprise at least a line drawing).

Regarding claim 4, LIU-CLEMENT teach all the limitations of claim 1.
LIU further teaches:
the tool comprises a source of electromagnetic radiation (FIG. 4 and [0126]), and wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to execute the set of machine instructions to operate the tool to effect the change to the surface of the second material comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to execute the set of machine instructions to operate the tool to cut the surface of the second material ([0002]: “… for a laser beam for use in cutting and engraving materials …”).

Regarding claim 6, LIU-CLEMENT teach all the limitations of claim 1.
LIU further teaches:
the CNC machine is configured to generate the set of machine instructions ([0155]: “if the user wanted to engrave a square close to the top left edge of an object to minimize wasted material, the user would simply drag the square in the design space so that the square is at the top left edge of the image of the object displayed in the design space. The user can modify, import, or create a design in the design space and have it correspond to the same precise position in the workspace. Consequently, the user can determine exactly where a particular design depicted in the design space will be positioned and engraved onto the actual object in the workspace”. This teaches after the user decides where to engrave a particular design/pattern, the laser processing system, i.e., the CNC machine, determines/generates the set of machine instructions to control its laser head 600 to engrave the surface of the workpiece).

Regarding claim 7, LIU-CLEMENT teach all the limitations of claim 1.
LIU further teaches:
a moveable gantry (gantry 400 in FIG.s 4 and 5, which can move along x-axis)), wherein the at least one camera (camera 1200 in FIG. 16) and the tool (laser assembly 600 in FIG. 4) are coupled to the moveable gantry a moveable gantry (FIG.s 4, 5 and 16: camera 1200 and laser assembly 600 are coupled to the gantry 400).

Regarding claim 8, LIU-CLEMENT teach all the limitations of claim 1.
LIU further teaches:
an openable lid (155 in FIG. 16) that provides access to the interior portion of the CNC machine, wherein the at least one camera (camera 1100 in FIG. 16) is mounted to an interior surface of the lid.

Regarding claim 9, LIU-CLEMENT teach all the limitations of claim 1.
CLEMENT further teaches:
the first material and the second material are different materials (As recited in the rejection of claim1, CLEMENT teaches in [0101]: “a template of the piece-part to be cut may exist, e.g. …, from a template provided, etc. For example, a wooden or plastic template may have been formed by a customer at a worksite. Accordingly, its image may be captured upon the work-piece or discretely, processed, and then the pattern employed upon the CNC machine”. This teaches to capture an image of a pattern disposed on a first material (such as wood or plastic), which is different than the material of the workpiece (such as steel or aluminum as described in [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LIU-CLEMENT based on the teaching of CLEMENT in the embodiment recited in [0101], to make the CNC machine wherein the first material and the second material are different materials. One of ordinary skill in the art would have been motivated to do this modification since it can help make use of a template of pattern already existed, as CLEMENT suggests in [0101]. 

Regarding claim 10, LIU-CLEMENT teach all the limitations of claim 1.
CLEMENT further teaches to scale the pattern and dispose a scaled pattern onto the workpiece ([0103]: “The manipulations available to a user may be limited, for example, to translations and rotations in order to fit the piece-part to a work-piece such as depicted with first part 960. In other embodiments the user may be able to scale a piece-part in conjunction with other transformations as well as combine them with others, replicate, copy, paste etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LIU based on the teaching of CLEMENT, to make the CNC machine wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to capture the image of the pattern on the first material comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to capture the image of the pattern having a first size; wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to determine the set of machine instructions comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to determine the set of machine instructions for controlling the tool to effect the change to the surface of the second material and thereby cause a scaled version of the pattern to be disposed on the second material, wherein the scaled version of the pattern is either larger or smaller than the pattern having the first size; and wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to execute the set of machine instructions comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to execute the set of machine instructions to operate the tool of the CNC machine to effect the change to the surface of the second material and thereby cause the scaled version of the pattern to be disposed on the second material. One of ordinary skill in the art would have been motivated to do this modification since it can help use “a previously used work-piece in order to reduce waste”, as CLEMENT suggests in [0103]. 

Regarding claim 11, LIU-CLEMENT teach all the limitations of claim 1.
CLEMENT further teaches to ignore a certain colored portion of a pattern in the captured image so that the colored portion of the pattern is not disposed on the workpiece ([0100]: “…, the CNC system may interpret markings of a specific colour, e.g. yellow or red versus white. The CNC system may provide a colour for the work piece to be marked in or the user enters it based upon colours available that are different to any markings already on the work piece. Other colours may be ignored irrespective of user selection so that confusion with aspect of the work piece are considered based upon a material selection as part of the overall process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LIU based on the teaching of CLEMENT, to make the CNC machine wherein the pattern comprises at least one portion with at least one color; wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to determine the set of machine instructions comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to determine the set of machine instructions for controlling the tool to effect the change to the surface of the second material and thereby cause a version of the pattern without the at least one portion with the at least one color to be disposed on the second material; and wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to execute the set of machine instructions comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to execute the set of machine instructions to operate the tool of the CNC machine to effect the change to the surface of the second material and thereby cause the version of the pattern without the at least one portion with the at least one color to be disposed on the second material. One of ordinary skill in the art would have been motivated to do this modification since it can help avoid “confusion” and dispose the desired pattern on the workpiece, as CLEMENT suggests in [0100]. 

Claim 12 recites a non-transitory computer-readable medium storing instructions to cause a CNC machine to perform operation steps conducted by the CNC machine of claim 1 with patentably the same limitations. Therefore, claim 12 is rejected for the same reason recited in the rejection of claim 1. 

Claims 13, 15, 16, 17, 18 and 19 recite a non-transitory computer-readable medium storing instructions to cause a CNC machine to perform operation steps conducted by the CNC machine of claims 2, 6, 7, 8, 9 and 10 respectively with patentably the same limitations. Therefore, Claims 13, 15, 16, 17, 18 and 19 are rejected for the same reason recited in the rejection of claims 2, 6, 7, 8, 9 and 10 respectively. 

Claim 20 recites a method comprising operation steps conducted by the CNC machine of claim 1 with patentably the same limitations. Therefore, claim 20 is rejected for the same reason recited in the rejection of claim 1. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of CLEMENT, and in further view of Beard (US 10,241,498 B1, hereinafter as “Beard”). 
Regarding claim 5, LIU-CLEMENT teach all the limitations of claim 1, but they don’t teach to transmit the image to a cloud-based computing system; and to receive, from the cloud-based computing system, the set of machine instructions.
However, Beard teaches in an analogous art: 
transmit the image to a cloud-based computing system (FIG. 15 and [Col. 8 Lines 18-42]: “The captured images are then transmitted to a 3D modeling server 106 from a mobile device 104 connected with or integrated into the digital camera 102. The 3D modeling server 106 accesses a modeling database 108 to render the images into a 3D model (step 204)”. This teaches to transmit the captured image to a remote server to process); and
receive, from the cloud-based computing system, the set of machine instructions (FIG. 15 and [Col. 8 Lines 18-42]: “the 3D modeling server 106 then transmits the design request to a 3D printer 114 for printing the shoe”. This teaches the printer receives the design request from the remote server. Please be noted the “design request” here is a set of machine instructions comprising GCode, as evidence by claims 1 and 11: “wherein the one or more physical computer processors are configured such that determining the outerwear design comprises using mathematical functions for GCode manipulation to generate fabric like structures from wave forms to customize the outerwear”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU-CLEMENT based on the teaching of Beard, to make the CNC machine wherein the program instructions that are executable by the at least one processor such that the CNC machine is configured to determine the set of machine instructions comprise program instructions that are executable by the at least one processor such that the CNC machine is configured to transmit the image to a cloud-based computing system; and receive, from the cloud-based computing system, the set of machine instructions.. One of ordinary skill in the art would have been motivated to do this modification since the cloud-based server can help process the captured images, as Beard suggests in [Col. 8 Lines 18-42].

Claim 14 recites a non-transitory computer-readable medium storing instructions to cause a CNC machine to perform operation steps conducted by the CNC machine of claim 5 with patentably the same limitations. Therefore, claim 14 is rejected for the same reason recited in the rejection of claim 5. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Aminpour (US 9,782,906 B1): teaches a system to cut textile sheet based on captured image;
Gallucci (US 2012/0197427 A1): teaches a method to cut a workpiece based on images of the templates laid on the work bed .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115